Title: From Thomas Jefferson to N.H. Loring, 8 August 1822
From: Jefferson, Thomas
To: Loring, N.H.

Monticello
Aug. 8. 22.Th: Jefferson returns his thanks to mr Loring for the copy he has been so kind as to send him of his eloquent oration of the 4th of July last. he sees with gratification the principles of pure republicanism which breathe thro’ the whole and especially those which respect the Ark of our covenant the union of these
			 states. it’s preservation depends mainly on the restraint of the public functionaries of the General as well as State governments to the exercise of that portion only which, in the distribution
			 of
			 the powers of government the people have ascribed to them respectively. that balance is the basis of our compact of union, and when broken the compact, and with it the Union is gone. the sleepy
			 indifference of the nation to incipient usurpations,  I fear, make the bed of their repose the bed of death to this sacred and blessed bond, the perpetuation of which should be our first & last
			 prayer. he presents to mr Loring his most respectful salutations.